            Case 6:99-cr-00070-ADA Document 720 Filed 12/07/20 Page 1 of 12




 1                                                              JUDGE ALAN D. ALBRIGHT

 2
 3
 4
 5
                         IN THE UNITED STATES DISTRICT COURT
 6
                          FOR THE WESTERN DISTRICT OF TEXAS
 7                                  WACO DIVISION

 8                                                )
     UNITED STATES OF AMERICA,                    )   NO. 6:99-CR-00070-ADA-2
 9                                                )
                     Plaintiff,                   )   THIS IS A CAPITAL CASE
10                                                )
                v.                                )   EXECUTION CURRENTLY SET
11                                                )   FOR DECEMBER 10, 2020
     BRANDON BERNARD,                             )
12                                                )   EMERGENCY MOTION TO STAY OR
                     Defendant.                   )   MODIFY EXECUTION DATE, OR, IN
13                                                )   THE ALTERNATIVE, FOR
                                                  )   EXPEDITED CONSIDERATION OF
14                                                )   MOTION TO MODIFY SENTENCE

15
16         Petitioner Brandon Bernard, who faces execution on Thursday, has just filed

17   a Motion to Modify Sentence pursuant to 18 U.S.C. § 3582 (dkt. 318). In connection

18   with that Motion, he moves this Court to stay or modify his execution date pending

19   its ruling on that Motion. In the alternative only, he moves the Court to expedite

20   consideration of his Motion to Modify Sentence.

21         I.        MOTION FOR STAY
22         A stay of execution requires the same showing as a preliminary injunction.
23   See, e.g., Williams v. Chrans, 50 F.3d 1358, 1360 (7th Cir. 1995). See also Tamayo
24   v. Perry, 553 F. App’x 395, 399 (5th Cir. 2014). The relevant factors are “(1) whether
25   the stay applicant has made a strong showing that he is likely to succeed on the
26   merits; (2) whether the applicant will be irreparably injured absent a stay; (3)


       EMERGENCY MOTION TO STAY OR MODIFY EXECUTION              FEDERAL PUBLIC DEFENDER
       DATE, OR, IN THE ALTERNATIVE, FOR EXPEDITED                    1331 Broadway, Suite 400
       CONSIDERATION OF MOTION TO MODIFY SENTENCE                           Tacoma, WA 98402
       United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 1                   (253) 593-6710
            Case 6:99-cr-00070-ADA Document 720 Filed 12/07/20 Page 2 of 12




 1   whether issuance of the stay will substantially injure the other parties interested

 2   in the proceeding; and (4) where the public interest lies.” Adams v. Thaler, 679 F.3d

 3   312, 318 (5th Cir. 2012) (quoting Nken v. Holder, 556 U.S. 418, 434 (2009)).

 4         In this case, the accompanying motion demonstrates a strong likelihood of

 5   success on the merits since it shows the Court is legally empowered to modify Mr.

 6   Bernard’s sentence of death to one of life imprisonment without the possibility of

 7   release, based on exceptional and compelling reasons that warrant such a

 8   modification, including the extraordinary fact that a majority of the surviving

 9   jurors now longer believe that a death sentence is necessary or just.

10         Second, Brandon will be irreparably harmed if unjustly executed. And he

11   will also be irreparably harmed if this case is rushed so that the Court cannot give

12   this important and novel motion the attention it merits. The reality of the situation

13   is that because the government gave Mr. Bernard just 55 days’ notice of his

14   execution date, his small legal team has been stretched unfairly thin. In that brief

15   few weeks, counsel have been diligent in pursuing all avenues of relief on Mr.

16   Bernard’s behalf. This work included his recent Motion to Enjoin Execution (dkt.

17   706); preparing and filing a lengthy and well-supported clemency petition; making

18   a formal presentation to the Department of Justice Pardon Attorney; filing a § 2241

19   habeas petition and motion for stay in the Southern District of Indiana; preparing

20   for an appeal and emergency motion for stay to the Seventh Circuit, should those

21   motions in Indiana district court be denied; and preparing for a petition for

22   certiorari and emergency motion for stay in the Supreme Court should the Seventh

23   Circuit either reject any emergency motion for stay (should the Indiana district

24   court reject his motion for stay) or reverse any stay granted by the Indiana district

25   court. And given this Court’s recent ruling denying the Motion to Enjoin (dkt. 717),

26   defense counsel are compelled to prematurely prepare and file a petition for


       EMERGENCY MOTION TO STAY OR MODIFY EXECUTION             FEDERAL PUBLIC DEFENDER
       DATE, OR, IN THE ALTERNATIVE, FOR EXPEDITED                   1331 Broadway, Suite 400
       CONSIDERATION OF MOTION TO MODIFY SENTENCE                          Tacoma, WA 98402
       United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 2                  (253) 593-6710
            Case 6:99-cr-00070-ADA Document 720 Filed 12/07/20 Page 3 of 12




 1   certiorari seeking review of the Fifth Circuit’s adverse decision on the

 2   Brady/Panetti v. Quarterman issue as well.

 3         Given all these efforts by Mr. Bernard’s legal team of just three lawyers, it

 4   was simply not possible to file the Motion to Modify the Sentence any earlier than

 5   it was filed. Because the Motion is meritorious, the government should not be

 6   allowed to moot it by executing Mr. Bernard on Thursday.

 7         Mr. Bernard’s legal team – even excepting this motion – has an extremely

 8   demanding workload, driven by the arbitrary scheduling of Mr. Bernard’s execution

 9   date. In no other circumstance would an attorney in good faith agree to take on

10   such a large volume of work in such a limited of time, as such a quantity of work

11   over a compressed temporal space invites degraded performance and error. The

12   problem has been especially acute for Mr. Owen, who represented Orlando Hall

13   (his client of twenty years), who was executed on November 19, 2020. Mr. Owen’s

14   obligations to Mr. Hall kept him from turning his focus exclusively to Mr. Bernard’s

15   case until November 20. There are now only four court days until the scheduled

16   execution, with an incredible amount of outstanding litigation. Staying Mr.

17   Bernard’s execution would ensure that the Court can make the most accurate

18   decision regarding the pending motion.

19         Third, no party would be harmed by granting an extension of time to allow

20   the Court to meaningfully exercise its discretion in this case. There is no need to

21   rush Mr. Bernard’s execution, except for the fact that leaders of the Department of

22   Justice seem eager to execute as many individuals as they can before their time in

23   power ends. This desire is not an appropriate basis for denying Mr. Bernard full

24   consideration of the legal bases for modifying his sentence.

25         Fourth, there is no legitimate public interest in carrying out an execution

26   that is now opposed by nearly half of the jurors who delivered it. At the time of Mr.


       EMERGENCY MOTION TO STAY OR MODIFY EXECUTION             FEDERAL PUBLIC DEFENDER
       DATE, OR, IN THE ALTERNATIVE, FOR EXPEDITED                   1331 Broadway, Suite 400
       CONSIDERATION OF MOTION TO MODIFY SENTENCE                          Tacoma, WA 98402
       United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 3                  (253) 593-6710
               Case 6:99-cr-00070-ADA Document 720 Filed 12/07/20 Page 4 of 12




 1   Bernard’s sentencing trial, had any one of those jurors reached that same

 2   conclusion (which they might well have, had the government not concealed the

 3   expert opinion of Sgt. Hunt regarding Brandon’s position at “the very bottom” of

 4   the youth gang involved in the crime), his execution would have been barred. Nor

 5   is there any legitimate public interest in executing a Black man via a death

 6   sentence that was secured by advancing theories aligned with the racist

 7   “superpredator” trope that dominated public discussion of violent crime in the late

 8   1990s.

 9            II.    MOTION TO MODIFY EXECUTION DATE
10            The Court also has the power to modify Mr. Bernard’s pending execution
11   date. This Court’s authority to set Mr. Bernard’s execution date is firmly rooted in
12   the historical record, is recognized and respected by every branch of the federal
13   government and has remained unaltered since the Founding.
14                   A.     History of Judicial Authority
15            Federal district courts have exercised their authority to set execution dates
16   in capital cases for centuries. The practice dates to the earliest federal criminal
17   statute codifying capital offenses, passed by the First Congress, a year after the

18   establishment of the federal courts pursuant to the Judiciary Act of 1789. See 1 Stat.

19   73; see also 1 Stat. 112 (“An Act for the Punishment of Certain Crimes Against the

20   United States”). Subsequent iterations of federal death penalty statutes, including

21   the current one, left the sentencing court’s firmly rooted power to set an execution

22   date untouched. See 18 U.S.C. §§ 3591-3599. From the execution of Thomas Bird on

23   June 25, 1790 in Portland, Maine 1 – the first federal execution – to the 1963

24   1The Hon. David Sewall issued a “writ or warrant of execution” of Thomas Bird’s
25   death sentence, to take place “at the Time mentioned in the Judgment…” See “To
     George Washington from Thomas Bird, 5 June 1790,” n.1, Founders Online,
26   National Archives, https://founders.archives.gov/documents/Washington/05-05-02-
     0299. [Original source: The Papers of George Washington, Presidential Series, vol.
         EMERGENCY MOTION TO STAY OR MODIFY EXECUTION             FEDERAL PUBLIC DEFENDER
         DATE, OR, IN THE ALTERNATIVE, FOR EXPEDITED                   1331 Broadway, Suite 400
         CONSIDERATION OF MOTION TO MODIFY SENTENCE                          Tacoma, WA 98402
         United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 4                  (253) 593-6710
              Case 6:99-cr-00070-ADA Document 720 Filed 12/07/20 Page 5 of 12




 1   execution of Victor Feguer 2 – the last one to be carried out before the Supreme Court

 2   invalidated all death penalty statutes in Furman v. Georgia, 408 U.S. 238 (1972) 3 –

 3   sentencing courts have played a role in determining the date for an execution and

 4   the historical record amply supports the executive branch’s recognition of the

 5   practice. 4 Indeed, ever since 1830, when President Andrew Jackson announced the

 6   President would no longer issue execution warrants, the judiciary has been the sole

 7   source of authority to set federal execution dates. See J.N. Macpherson Berrien, 20

 8   Op. Atty. Gen. 344 (1830).

 9           When DOJ issued regulations to govern implementation of the death penalty

10   it explicitly premised its authority on the understanding that it was subordinate to

11   5, 16 January 1790 – 30 June 1790, ed. Dorothy Twohig, Mark A. Mastromarino,
12   and Jack D. Warren. Charlottesville: University Press of Virginia, 1996, pp. 478–
     481.], available at https://founders.archives.gov/documents/Washington/05-05-02-
13   0299
14   2 See Docket Sheet, United States v. Victor Feguer, No. 7-6031 (N.D. Iowa) (district
15   court ordering, on November 2, 1963, that “subject to interposition of executive
     clemency, said imposed death sentence by hanging scheduled for January 15, 1963
16   at approximately 5:30 a.m. at Iowa State Penitentiary at Fort Madison, Iowa,” and
     subsequently resetting execution date).
17
     3It was the district judge, for example, who set execution dates for convicted spies
18
     Julius and Ethel Rosenberg “for the week of June 15th” in 1953. Rosenberg v. United
19   States, 346 U.S. 273, 279 (1953).

20   4 See, e.g. 7 Op. Atty. Gen. 561 (1855) (Attorney General Caleb Cushing’s opinion
     includes the following description of what was then made a formalized practice:
21
     “The court sentences, and fixes the day of execution; and unless the President
22   interpose, the Marshal of the United States proceeds to execution in due time.”); see
     also U.S. Department of Justice Bureau of Prisons Manual of Policies and
23   Procedures for the Administration of the Federal Penal and Correctional Service
     (1942) (noting, under “Date of Execution,” that “The day upon which the execution
24   shall take place shall be that fixed in the judgment or order of the court which
25   imposed the sentence. If only the week is designated the marshal shall fix the day
     of the week. If the court order does not fix the time of day, the execution shall take
26   place at ‘about sunrise’ on the day fixed.”).


         EMERGENCY MOTION TO STAY OR MODIFY EXECUTION             FEDERAL PUBLIC DEFENDER
         DATE, OR, IN THE ALTERNATIVE, FOR EXPEDITED                   1331 Broadway, Suite 400
         CONSIDERATION OF MOTION TO MODIFY SENTENCE                          Tacoma, WA 98402
         United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 5                  (253) 593-6710
            Case 6:99-cr-00070-ADA Document 720 Filed 12/07/20 Page 6 of 12




 1   that of the courts. The justification for Section 26.2(a) of the regulations, for

 2   example, which allows the BOP to pick the time and date for an execution, was that

 3   “[t]he Department is authorized to rely on the authority of the federal courts, acting

 4   pursuant to the All Writs Act, 28 U.S.C. 1651(a), to order that their sentences be

 5   implemented.” 58 Fed. Reg. 4898-01, 4899-900. (Emphasis added). To avoid

 6   encroaching upon the court’s authority:

 7         the proposed rule directs government attorneys to seek a court order
           directing that execution be by lethal injection, and at a date and place
 8
           determined by the Department of Justice. § 26.2. Indeed, the very
 9         provision the comments find an “invasion” of the prerogatives of the
           federal judiciary begin with the qualifying language, “Except to the
10         extent a court orders otherwise * * *” § 26.3(a)(1). Section 26.4 also
           begins with that qualifier.
11
12   58 FR 4898-01, at 4900 (DOJ response during notice and comment period)
13   (Emphasis added). In other words, this Court’s decision takes precedence. If this
14   Court issues an order regarding implementation of an execution, that order controls
15   (and supersedes) any action by BOP. In fact, the language of the regulations shows
16   that a court order renders the pertinent regulation inoperative. See e.g. 28 C.F.R.
17   § 26.3(a) (“Except to the extent a court orders otherwise,” BOP may select the date,
18   time, place and method of the execution); 28 C.F.R. § 26.4 (“Except to the extent a
19   court orders otherwise,” BOP may give notice of execution to prisoner and regulate
20   access to attorneys, family and spiritual advisors) (emphasis added).
21         Likewise, both the BOP Execution Protocol and the July 2019 Addendum to
22   the BOP Execution Protocol recognize that sentencing courts have the power to set
23   dates. For example, in connection with “establishing an execution date,” it is
24   acknowledged that the Director of the BOP is authorized to move forward with
25   setting an execution date only after “the sentencing judge signs the appropriate
26   Judgment and Order” and, again, “except to the extent a court orders otherwise.” The

       EMERGENCY MOTION TO STAY OR MODIFY EXECUTION             FEDERAL PUBLIC DEFENDER
       DATE, OR, IN THE ALTERNATIVE, FOR EXPEDITED                   1331 Broadway, Suite 400
       CONSIDERATION OF MOTION TO MODIFY SENTENCE                          Tacoma, WA 98402
       United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 6                  (253) 593-6710
            Case 6:99-cr-00070-ADA Document 720 Filed 12/07/20 Page 7 of 12




 1   Protocol provision relating to the Warden’s notification of the death-sentenced

 2   prisoner, likewise, states that “If the execution date is set by a judge, the Warden

 3   will notify the condemned individual, in writing, as soon as possible.” In connection

 4   with news media access to witnessing the execution, the Protocol describes a process

 5   for media representatives to be notified after “an execution date is set by the

 6   court/Director of the BOP”; and, as the more recent Addendum to the Protocol

 7   recognized, the “procedures utilized by the BOP to implement federal death

 8   sentences” could be modified at the discretion of the Director as necessary in order

 9   to “comply with specific judicial orders.” See Doc. 39-1, Administrative Record,

10   Roane et. al. v. Barr, 1:19-mc-00145-TSC, at 0874, 0883, 0915 (D. D.C. Aug. 30,

11   2019) (Emphasis added).

12         It is also important to note that these provisions make clear that an order

13   from this Court setting or modifying Mr. Bernard’s execution would not be a stay or

14   an injunction. Because the government’s regulations are conditioned upon this

15   Court’s action, issuance of an order setting a different execution date does not enjoin

16   a government action; it instead renders the BOP date-setting regulations, by their

17   own terms, non-operational. See 28 C.F.R. § 26.3; 28 C.F.R. § 26.4.

18                 B.   Recent acknowledgement by the government of judicial
                        authority over the setting of execution dates
19
           The sentencing court’s role in setting execution dates is also reflected in post-
20
     Furman practice in federal capital cases. The government’s pleadings in these cases
21
     also recognize that a court’s decision regarding an execution date takes precedence
22
     and that the government’s interest must yield to the Court’s authority.
23
           In the case of Juan Garza, for example, the sentencing court in the Southern
24
     District of Texas issued an Order of Inquiry as to why an execution date should not
25
     be set by the court. In response, the government filed a pleading explaining that it
26
     was still formulating internal agency protocols and requested that the court refrain

       EMERGENCY MOTION TO STAY OR MODIFY EXECUTION             FEDERAL PUBLIC DEFENDER
       DATE, OR, IN THE ALTERNATIVE, FOR EXPEDITED                   1331 Broadway, Suite 400
       CONSIDERATION OF MOTION TO MODIFY SENTENCE                          Tacoma, WA 98402
       United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 7                  (253) 593-6710
              Case 6:99-cr-00070-ADA Document 720 Filed 12/07/20 Page 8 of 12




 1   from setting an execution date. See Request for Extension of Time to Respond to

 2   Order of Inquiry, United States v. Garza, No. 1:97- cv-00273, Dkt. 16 (S.D. Tex. May

 3   22, 2000). Notably, the government in no way questioned the court’s authority to

 4   set a date; it merely pleaded with the court not to do so. Four days later, the court

 5   nevertheless set Mr. Garza’s execution date for August 5, 2000. See Order Setting

 6   Execution Date, United States v. Garza, No. 1:97-cv-00273, Dkt. 18 (S.D. Tex. May

 7   26, 2000). The government again did not challenge the court’s authority to set the

 8   date. On the contrary, it defended the judicially set execution date until the

 9   execution was halted by President Clinton. See United States’ Opposition to Movant

10   Garza’s Motion to Reconsider Setting Execution Date, United States v. Garza, No.

11   1:97-cv-00273, Dkt. 21, at ¶¶ 3-4 (S.D. Tex. June 19, 2000) (noting “This Court’s

12   order setting an execution date fully conforms with 28 C.F.R. § 26.3”). 5

13           Similarly, in the case of former federal death row inmate David Paul

14   Hammer, the sentencing court, on September 21, 2000, set an execution date of

15   November 15, 2000. See Order Setting Date for the Implementation of the Death

16   Sentence, United States v. Hammer, No. 4:96-cr-00239-JHS, Dkt. 711 (M.D. Pa.

17   September 21, 2000). The government there also never challenged the court’s

18   authority to act. In fact, the government explicitly noted that authority and acceded

19   to the court’s shorter timeframe despite stating it would “ordinarily request that

20   the execution date allow for the full 120-day period” to allow for 30 days to file for

21   clemency and 90 days for the Pardon Attorney and President to consider it as set

22   out in the Department’s then-existing clemency rules. Government’s Memorandum

23
     5 Mr. Garza was executed on June 19, 2001, after President Clinton issued a 6-
24   month reprieve pursuant to his constitutional authority. See Executions Under the
25   Federal Death Penalty, DEATH PENALTY INFORMATION CENTER,
     https://deathpenaltyinfo.org/state-and-federal-info/federal-death-
26   penalty/executions-under-the-federal-death-penalty; see also U.S. CONST. art. II,
     § 1.
         EMERGENCY MOTION TO STAY OR MODIFY EXECUTION             FEDERAL PUBLIC DEFENDER
         DATE, OR, IN THE ALTERNATIVE, FOR EXPEDITED                   1331 Broadway, Suite 400
         CONSIDERATION OF MOTION TO MODIFY SENTENCE                          Tacoma, WA 98402
         United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 8                  (253) 593-6710
            Case 6:99-cr-00070-ADA Document 720 Filed 12/07/20 Page 9 of 12




 1   Regarding Setting of an Execution Date, United States v. Hammer, No. 4:96-cr-

 2   00239-JHS, Dkt. 709 at 3-4 (M.D. Pa. Sept. 20, 2000); see also Government’s

 3   Memorandum Regarding Setting of a Particular Time Frame for Execution, United

 4   States v. Hammer, No. 4:96-cr-00239-JHS, Dkt. 719 at 3 (M.D. Pa. October 10, 2000)

 5   (“Rules promulgated by the Attorney General in 1993, which relate to those

 6   provisions, do not necessitate that the Court fix a specific time or date. 28 C.F.R.

 7   § 26.2. Rather this could be selected by the Director of the Bureau of Prisons. 28

 8   C.F.R. § 26.3(a)(1). However, those same rules recognize this Court’s inherent

 9   authority to do so. 28 C.F.R. § 26.3(a).”) (Emphasis added).

10         The text of the regulations and the historical record relating to their
11   promulgation and subsequent application demonstrate the executive branch’s
12   continued recognition of and deference to the sentencing court’s primary date-
13   setting authority. This Court has clear absolute authority to set or modify an
14   execution date.
15
           Indeed, if any more proof were needed, this Court exercised that authority in
16
     entering an order scheduling the execution of Mr. Bernard’s codefendant
17   Christopher Vialva. See Order, United States v. Vialva, No. W-99-CR-070(1)-ADA
18
     (Dkt. 691) (W.D. Tex., September 11, 2020). To be sure, in that instance the Court
19   chose the same date that the Bureau of Prisons had already identified as its
20
     preference for executing Mr. Vialva. See id. But in so doing, this Court plainly
21   exercised the same authority to set an execution date that Mr. Bernard asks the
22
     Court to use here – and which, as Mr. Bernard has set out above, district courts
23   have possessed and employed since the dawn of the Republic.
24
           Thus, as an alternative to staying Mr. Bernard’s execution for the purpose
25
     of giving full and deliberate consideration to his Motion to Modify Sentence, there
26
     is no question that this Court has the authority to modify Mr. Bernard’s execution

       EMERGENCY MOTION TO STAY OR MODIFY EXECUTION             FEDERAL PUBLIC DEFENDER
       DATE, OR, IN THE ALTERNATIVE, FOR EXPEDITED                   1331 Broadway, Suite 400
       CONSIDERATION OF MOTION TO MODIFY SENTENCE                          Tacoma, WA 98402
       United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 9                  (253) 593-6710
                Case 6:99-cr-00070-ADA Document 720 Filed 12/07/20 Page 10 of 12




 1   date for that purpose, and that it need satisfy no legal standard other than the

 2   appropriate exercise of discretion. Mr. Bernard requests that the Court, if it does

 3   not stay his execution, modify the execution date instead for the same purpose.

 4              III.   MOTION TO CONSIDER MOTION TO MODIFY SENTENCE
 5                     ON AN EXPEDITED SCHEDULE
                If the Court neither stays Mr. Bernard’s execution nor modifies his execution
 6
     date immediately, Petitioner alternatively moves this Court for an Order hearing
 7
     his Motion to Modify Sentence under 18 U.S.C. § 3582(C)(1), along with this Motion
 8
     to Modify the Execution Date, on an emergency basis. Specifically, Mr. Bernard
 9
     requests that this Court direct the government to file any response no later than
10
     noon, December 8, 2020, and Mr. Bernard to file any reply by midnight, December
11
     8, 2020, with this Court ruling by the close of business on December 9, 2020.
12
                The basis for this alternative motion is that absent an emergency scheduling,
13
     the motion will unjustly be rendered moot, as Mr. Bernard is scheduled to be
14
     executed December 10, 2020, at 6 p.m. EST.
15
                                  CERTIFICATE OF CONFERENCE
16
                Counsel consulted with Assistant United States Attorneys Joseph Gay, Jr.
17
     and Mark Frazier on December 6 and 7 about this motion. Mr. Gay represented that
18
     the government was not opposed to accelerated briefing for consideration of the
19
     Emergency Motion (to the extent it requests a stay), but was opposed to the motion
20
     to stay, the motion to reset the execution date, and an accelerated briefing schedule
21
     to address the merits of the Motion to Modify Sentence under 18 U.S.C. § 3582(c)(1)
22
     (dkt. 718).
23
     ///
24
     ///
25
     ///
26

           EMERGENCY MOTION TO STAY OR MODIFY EXECUTION              FEDERAL PUBLIC DEFENDER
           DATE, OR, IN THE ALTERNATIVE, FOR EXPEDITED                    1331 Broadway, Suite 400
           CONSIDERATION OF MOTION TO MODIFY SENTENCE                           Tacoma, WA 98402
           United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 10                  (253) 593-6710
          Case 6:99-cr-00070-ADA Document 720 Filed 12/07/20 Page 11 of 12




 1        DATED this 7th day of December, 2020.

 2                              Respectfully submitted,

 3
 4
 5
 6
          Robert C. Owen                              John R. Carpenter
 7
          Law Office of Robert C. Owen                Asst. Federal Public Defender
 8        53 W. Jackson Blvd., Ste. 1056              1331 Broadway, Suite 400
          Chicago, IL 60604                           Tacoma, Washington 98402
 9        (512) 577-8329                              (253) 593.6710
          robowenlaw@gmail.com                        john_carpenter@fd.org
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     EMERGENCY MOTION TO STAY OR MODIFY EXECUTION              FEDERAL PUBLIC DEFENDER
     DATE, OR, IN THE ALTERNATIVE, FOR EXPEDITED                    1331 Broadway, Suite 400
     CONSIDERATION OF MOTION TO MODIFY SENTENCE                           Tacoma, WA 98402
     United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 11                  (253) 593-6710
            Case 6:99-cr-00070-ADA Document 720 Filed 12/07/20 Page 12 of 12




 1
 2                               CERTIFICATE OF SERVICE

 3          I hereby certify that on December 7, 2020, I electronically filed the foregoing

 4   document with the Clerk of the Court using the CM/ECF system, which will send

 5   notification of the filing to all registered parties.

 6
 7
                                                 s/ Amy Strickling, Paralegal
 8                                               Federal Public Defender Office

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       EMERGENCY MOTION TO STAY OR MODIFY EXECUTION              FEDERAL PUBLIC DEFENDER
       DATE, OR, IN THE ALTERNATIVE, FOR EXPEDITED                    1331 Broadway, Suite 400
       CONSIDERATION OF MOTION TO MODIFY SENTENCE                           Tacoma, WA 98402
       United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 12                  (253) 593-6710
